      Case 6:16-cv-00173-RP-AWA Document 729 Filed 12/03/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

JANE DOE 1, et al                                    §
                                                     §       6:16-CV-173-RP-AWA
v.                                                   §
                                                     §       Consolidated with
                                                     §       6:17-CV-238-RP-AWA
BAYLOR UNIVERSITY                                    §       6:17-CV-236-RP-AWA

                         NOTICE OF APPEARANCE OF COUNSEL

       COMES NOW, Non-Party Juan Alejandro (“Alejandro”), and files this Notice of

Appearance of Counsel for Valarie J. Eissler of McKinney Taylor P.C. Ms. Eissler, who is duly

admitted to practice in the Western District of Texas, will be additional counsel for Alejandro and

respectfully requests that the Clerk of the Court enter counsel’s appearance and provide her notice

of any and all of the Court’s filing and announcements related to this matter.


                                             Respectfully submitted,

                                             By: /s/ Andrew T. McKinney
                                                     Andrew T. McKinney IV
                                                     State Bar No. 13716800
                                                     Federal ID No. 4237
                                                     mckinney@mckinneytaylor.com
                                                     MCKINNEY TAYLOR P.C.
                                                     Three Riverway, Suite 900
                                                     Houston, Texas 77056
                                                     Telephone: 713-487-1487
                                                     Facsimile: 713-487-1488
                                             ATTORNEY-IN-CHARGE FOR
                                             NON-PARTY JUAN ALEJANDRO

OF COUNSEL:

Valarie J. Eissler
State Bar No. 00790636
Federal ID No. 20597



Notice of Appearance of Counsel-Page 1 of 2
      Case 6:16-cv-00173-RP-AWA Document 729 Filed 12/03/19 Page 2 of 2



eissler@mckinneytaylor.com
MCKINNEY TAYLOR P.C.
Three Riverway, Suite 900
Houston, Texas 77056
Telephone: 713-487-1487
Facsimile: 713-487-1488


                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document was served by ECF electronic filing on all known
parties on this the 3rd day of December, 2019.



                                              /s/ Andrew T. McKinney IV
                                              Andrew T. McKinney IV




Notice of Appearance of Counsel-Page 2 of 2
